AMENDMENT TO THE ETF SERIES SOLUTIONS FUND ADMINISTRATION SERVICING AGREEMENT THIS AMENDMENT dated as of the 31st day of July, 2014, to the Fund Administration Servicing Agreement, dated as of May 16, 2012, as amended (the "Agreement"), is entered into by and between ETF SERIES SOLUTIONS, a Delaware statutory trust (the "Trust") and U.S. BANCORP FUND SERVICES, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the series of the Trust to add funds; and WHEREAS, Section 11 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree to amend the exhibits and add the following series to the ETF Series Solutions: Exhibit E, the Deep Value ETF, is hereby added and attached hereto. Exhibit F, the Falah Russell-Ideal Ratings U.S. Large Cap ETF, is hereby added and attached hereto. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ETF SERIES SOLUTIONS U.S. BANCORP FUND SERVICES, LLC By: /s/ Michael D. Barolsky By: /s/ Michael L. Ceccato Name: Michael D. Barolsky Name: Michael L. Ceccato Title:Secretary
